DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roth et al. (US 20190034642 A1, hereinafter Roth) in view of Oracle Cloud Infrastructure Documentation (Release date July 16, 2019, hereinafter Oracle).
Regarding claim 1, Roth teaches a system for supporting a quota policy language in a cloud infrastructure environment, comprising (fig. 1-23; par. 4, 30-35; the computing resource service provider… par. 54-55; for example, a quota may be set to limit database resources running within a container to only create up to four compartments…): a computer comprising one or more microprocessors (fig. 1-23; par. 173, claim 20; processors… ); a cloud infrastructure environment comprising a plurality of regions, wherein a tenancy is defined within the plurality of regions; a plurality of compartments of the tenancy (fig. 1-23, par. ; a console interface providing adapted to receive inputs indicative of instructions (fig. 20, par. 25, 151-155; FIG. 20 is an illustration of an example interface that may be used by sellers to list compartments for sale on an online marketplace in accordance with at least one embodiment…); a limit service data plane within the cloud infrastructure environment, the limit service data plane having access to a database storing a plurality of compartment resource quotas (fig. 1-23, par. 54-56; The aggregated quota limit of a particular measurable quantity for a parent container and all of its children is considered as a quota pool. Quotas may be further assigned to compartments within the container, as long as the aggregation of the consumed portions of the quotas of the container and its child compartments do not exceed the quota pool. The quotas limits assigned by administrators of a container to child compartments of the container may be considered quota aggregation groups… wherein, par. 136; a device of the system performing the process 1700 receives a request to create a database within a compartment…par. 41; Tagging may be used to keep track of resource usage and billing within a compartment. A resource may be "tagged" with information (a tag) by creating, in a table or other data structure of a persistent data store, a relationship (association) between the information (e.g., an identity (ID) of a container) and the ID of a resource or particular type of resource. Because resource usage is also logged in a data store, the tag may be utilized in a query of one or more data stores to determine the usage associated with resources within a tagged container or associated with particular tagged resources within the container… par. , a compartment of the tenancy (fig. 1-23, par. 102; where an account owner may have separate compartments for different regions with different taxation requirements…), wherein the compartment is associated with a compartment quota of the plurality of compartment quotas(fig. 1-23, par. 54-56; The aggregated quota limit of a particular measurable quantity for a parent container and all of its children is considered as a quota pool. Quotas may be further assigned to compartments within the container, as long as the aggregation of the consumed portions of the quotas of the container and its child compartments do not exceed the quota pool. The quotas limits assigned by administrators of a container to child compartments of the container may be considered quota aggregation groups… child compartments may have quotas independent of and not limited by the quota pool of the parent container….); wherein the compartment quota policy is one of a set policy, unset policy, or zero quota policy (par. 51-56; Containers may also have quota limits assigned to measurable qualities associated with an account. For example, an account may have a quota setting a limit on the number of instantiations of a particular type of resource (e.g., virtual computer system) that may be created within the container. For example, an account may have a quota of 500 allowable virtual computer system instances (referred to simply as "instances") and the account may further have 500 users with the ability to create instances…. Wherein par. 35; A compartment is a container having similarities to an account…).  

	However, Roth does not specify the term of set, unset and zero. 

 set, unset and zero (page 1; There are three types of quota policy statements: set - sets the maximum number of a cloud resource that can be used for a compartment unset - resets quotas back to the default service limits zero - removes access to a cloud resource for a compartment…). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Roth to utilize a term of set, unset, and zero quota policy as taught by Oracle because it would enhance the teaching of Roth with giving better control over how resources are consumed in Cloud Infrastructure, enabling administrators to easily allocate resources to compartments using the Console. (Oracle; page 1).


Regarding claim 2, Roth in view of Oracle teaches the system of claim 1, wherein the compartment quota policy comprises a human-readable format (Roth; fig. 1-23; par. 166, 175; The application server may provide access control services in cooperation with the data store and is able to generate content including, but not limited to, text, graphics, audio, video and/or other content usable to be provided to the user, which may be served to the user by the web server in the form of HyperText Markup Language ("HTML"), Extensible Markup Language ("XML"), JavaScript, Cascading Style Sheets ("CSS") or another appropriate client-side structured language… Oracle; page 1-2; compartment quotas are set by administrators, using policies that allow them to allocate resources with a high level of flexibility....Compartment quotas are set using policy statements written in a simple declarative language that is similar to the IAM policy language…).  

Regarding claim 3, Roth in view of Oracle teaches the system of claim 1, wherein the compartment quota policy defines a family of resources to which the compartment quota policy is targeted (Roth; fig. 1-23, par. 37-45, 139; the user may call a compartment creation API, which then creates a compartment, configures the parent-child relationship of the compartment, and configures one or more roles granting access (full or partial) to administer the compartment that may be assumable by the account in which the compartment resides… If parent container contains no long-term commitment instances, the device performing the process 1700 continues to traverse up the hierarchical tree of parent-child container relationships until either a long-term commitment instance usable for instantiating the database is found or the traversal reaches the root node without finding any suitable long-term commitment instances. In at least one embodiment, the traversal of the tree of parent-child container relationships stops after the first parent is checked…, Oracle; page 1-2; compartment quotas are set by administrators, using policies that allow them to allocate resources with a high level of flexibility…).
  
Regarding claim 4, Roth in view of Oracle teaches the system of claim 3, wherein the compartment quota policy is a set policy; and wherein the compartment quota policy sets an upper threshold on the family of resources to which the compartment quota policy is targeted (Oracle; page 1-2; There are three types of quota policy statements: set - sets the maximum number of a cloud resource that can be used for a compartment unset - resets quotas back to the default service limits zero - removes access to a cloud resource for a compartment…).  

Regarding claim 5, Roth in view of Oracle teaches the system of claim 3, wherein the compartment quota policy is an unset policy; and wherein the compartment quota policy unsets a previously set upper threshold on the family of resources to which the compartment quota policy is targeted (Oracle; page 1-2; There are three types of quota policy statements: set - sets the maximum number of a cloud resource that can be used for a compartment unset - resets quotas back to the default service limits zero - removes access to a cloud resource for a compartment…).  

Regarding claim 6, Roth in view of Oracle teaches the system of claim 3, wherein the compartment quota policy is a zero quota; and wherein the compartment quota policy removes access to the family of resources to which the compartment quota policy is targeted (Oracle; page 1-2; There are three types of quota policy statements: set - sets the maximum number of a cloud resource that can be used for a compartment unset - resets quotas back to the default service limits zero - removes access to a cloud resource for a compartment…).  

Regarding claim 7, Roth in view of Oracle teaches the system of claim 3, wherein the compartment quota policy further comprises at least one condition (Roth; fig. 1-23, par. 55-56; The aggregated quota limit of a particular measurable quantity for a parent container and all of its children is considered as a quota pool. Quotas may be further assigned to compartments within the container, as long as the aggregation of the consumed portions of the quotas of the container and its child compartments do not exceed the quota pool. The quotas limits assigned by Oracle; page 2; an optional condition…).  


Claim 8 contains the limitations of claim 1 and is analyzed as previously discussed with respect to that claim.
Claim 9 contains the limitations of claim 2 and is analyzed as previously discussed with respect to that claim.
Claim 10 contains the limitations of claim 3 and is analyzed as previously discussed with respect to that claim.
Claim 11 contains the limitations of claim 4 and is analyzed as previously discussed with respect to that claim.
Claim 12 contains the limitations of claim 5 and is analyzed as previously discussed with respect to that claim.
Claim 13 contains the limitations of claim 6 and is analyzed as previously discussed with respect to that claim.
Claim 14 contains the limitations of claim 7 and is analyzed as previously discussed with respect to that claim.
Claim 15 contains the limitations of claim 1 and is analyzed as previously discussed with respect to that claim (e.g. CRM(Roth; fig. 1-23, par. 168; memory…)).
Claim 16 contains the limitations of claim 2 and is analyzed as previously discussed with respect to that claim.
Claim 17 contains the limitations of claim 3 and is analyzed as previously discussed with respect to that claim.
Claim 18 contains the limitations of claim 4 and is analyzed as previously discussed with respect to that claim.
Claim 19 contains the limitations of claim 5 and is analyzed as previously discussed with respect to that claim.
Claim 20 contains the limitations of claim 6 and is analyzed as previously discussed with respect to that claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY NAHYUN KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        03/29/2022